               Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                         §
   BRAZOS LICENSING AND                                §
   DEVELOPMENT,                                        §     CIVIL ACTION NO. 6:20-cv-460
                                                       §
             Plaintiff,                                §       JURY TRIAL DEMANDED
                                                       §
   v.                                                  §
                                                       §
   MICROSOFT CORPORATION                               §
                                                       §
             Defendant.                                §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                   9
              Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 2 of 14




        4.      On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.      On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.      This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.     This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 3 of 14
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 4 of 14
              Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 5 of 14




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 8,625,758

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On January 7, 2014, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,625,758 (“the ’758 Patent”), entitled “Method, a Telecommunication

System and a Network Node for Sponsoring a Communication Service.” A true and correct copy

of the ’758 Patent is attached as Exhibit A to this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’758 Patent,

including the right to assert all causes of action arising under the ’758 Patent and the right to any

remedies for the infringement of the ’758 Patent.

        23.      Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, group


                                                       5
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 6 of 14
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 7 of 14
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 8 of 14
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 9 of 14
             Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 10 of 14




       31.     An employee can thus directly use different services based on their subscriptions

provided by the administrator and the credits allocated to the business.




https://download.skype.com/share/business/guides/skype-manager-user-guide.pdf

       32.     An administrator using the Accused Products allocates credits to employees, who

can be group members. The group members incur charges based on the services used. An

administrator can analyze detailed usage of services by the employees with the help of member

usage reports where they can see the charging records based on the usage by the employees.




                                                    10
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 11 of 14
             Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 12 of 14




       33.       In view of preceding paragraphs, each and every element of at least claim 1 of the

’758 Patent is found in the Accused Products.

       34.       Microsoft has and continues to directly infringe at least one claim of the ’758

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       35.       Microsoft has received notice and actual or constructive knowledge of the ’758

Patent since at least the date of service of this Complaint.

       36.       Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’758 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

             •    https://www.skype.com/en/skype-manager/
             •    https://www.skype.com/en/features/call-phones-and-mobiles/
             •    https://download.skype.com/share/business/guides/skype-manager-user-
                  guide.pdf
             •    https://www.skype.com/en/features/sms/

       37.       Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’758 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’758 Patent. The Accused Products are




                                                      12
             Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 13 of 14




especially made or adapted for infringing the ’758 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’758 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Microsoft infringes one or more claims of the ’758 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’758 Patent;

       (C)     Enter judgment that Microsoft has contributed to and continues to contribute to the

infringement of one or more claims of the ’758 Patent;

       (D)     Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’758 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.


Dated: June 2, 2020                            Respectfully submitted,




                                                      13
Case 6:20-cv-00460 Document 1 Filed 06/02/20 Page 14 of 14




                          /s/ James L. Etheridge
                          James L. Etheridge
                          Texas State Bar No. 24059147
                          Ryan S. Loveless
                          Texas State Bar No. 24036997
                          Travis L. Richins
                          Texas State Bar No. 24061296
                          ETHERIDGE LAW GROUP, PLLC
                          2600 E. Southlake Blvd., Suite 120 / 324
                          Southlake, Texas 76092
                          Telephone: (817) 470-7249
                          Facsimile: (817) 887-5950
                          Jim@EtheridgeLaw.com
                          Ryan@EtheridgeLaw.com
                          Travis@EtheridgeLaw.com


                          COUNSEL FOR PLAINTIFF




                                14
